OFFICE          OF THE       ATTORNEY          GENERAL         OF TEXAS
                                                    AUSTIN




                                                    “))           !i‘
             xr. rrank 1. Martin
             Matriot Attorney                        9
             84th Juaioial Dlatsiot




                    ney pro tom.
                                 0) wh e n the              lttonwt set0 aa
                                                    o o a a tr
                    diatr Iot lttonov             in the lbaonoe of the dull




-,   -.-..     -.~. .._ -.__   ._.__~   ---_-         -.-.__...         -._.-   _._...   -.
Mr. Prank n. Martin, Age   2


     lleoted dia tr io t
                       lttorner,   la he entitled to
     the l46ltlonal 008pwaatlon     provided tor in
     Artiole 31, Oodo of UrWnal Prooedure,       for
     loting ma dIrtrIot attorney pro tam.
            AZtlOle 16, OOd0 Of Crlainal Prooedure, as amend-
l4 Aota   lOS3, 4&d Legislature, p. 177, Chpter 85, provideal
          *Thl eoutr attorney       shall attend the terms
    of all lo ur ta In hIa eouttt~    below the grad0 oi
    dlatrlotloart, and ah811 reprosent         the 8tate In
    a ll lrimlnal oaaoa under      lxaaiInatlon or proaeou-
    tlottIn said Ooautlr li1U In the lb a eno e
                                              of tha
    diatriot attorney ha shall represent the State
    alone, or whoareqtuated; shall llQ tha dlatrlot
    attorney b tha proaoootioh of 0ny 088~ ln k-
    hall or the 8tmto in the dlatrlot oourt, aa in
    luoh laau    he shall rooelte all.or one-half oi
    thm tOOa lllwOd by law to diatrlot lttoneya,
    leoordlng aa he aoted alone or IoIntly. fn luoh
    08808 he *hall reoelvm all or one-hair or tha
    Boa allow& by 1~ to the dlatrlot lttarnq
    tioae duti88 ba prrtorer,  or la~Iata~~La perron-
    in& bat shall noeite no part et the gonatitu-
    tlonal salary allowed to luah diatrlot attorney,
    looordlag as ho lotod aloam or joIntly$ provided
    that faea eollaoted br the ooonty lttormr    tmr
    z    atata ror lOL lorrlooa shall ba 6daotaa b.y
              troll4r oi Rbllo Aooounta from thm Ins
        P ~dhonlao mul4 ham beea paid to tha nla-
    whio~
    ttlot A-      b4 ho ropraaentodtb  Otato alono;
    prati4dturthat     thlamtIelo    shall not   k*on-
    atmad 88 lohibltlnga4 lowtr lttoramyfm
    toluatwll~ rith the sonsent of tho Uatrlot at-
    toraar, wa~afIag tho dlatrlot lttornw In ths
    perfornnoo oi hIa napaatlro duties, without
    eo8pnaatlon.a
           Artlmlo ati,Cod0 or Crialnml Prooedwo, protl6eat
         rlhwoter   an7 blatrlot or aounty lttorruY
    faIla to 8ttond  an7 ten  or the dlatriot, SowW
    or jwtloo~a lourt, the judge 0r rib oourt or
    luoh Jaatloe nf appoint lom lompOtont attorn
    to wrforr the dutlaa of luoh dl8trlot or OocmW
i




         attorney,   who    ahall   be allowed   the   same coapan-
         aatlon for his      service8 aa in allowed   the dla-
         trlot   attorney    or oounty attorney.    said appolnt-
         mnt shall not   extend beyond the term of the
         oourt at whloh  it  la made, and shall   be raoatsd
          upon the appaaranoe of the dlatrlot-.or   county
          attorney .”
             .Art.lole 26 and Artlole 31 muat be oonatrued to-
    gather, and when so oonatrued, it la olearthat the Lagla-
    lature    has mde it tha duty, and It Is likewise          the right,
    of the oounty attorney       to represent    tha State In the dla-
    trlot    oourt in the abaenoe of tha diatrlot attornay.            In
    the abaanoa of the dlatrlot        attorney, the duty and,,tha au-
    thority    to represent the State In the dlatrlot         oourt la
    ootierred by the statutes        upon the oounty attorney,       and
    it is not contemplated,       nor la It neoeaaary,     that the
    oourt should designate       the oouaty attorney     aa dlatrlot     at-
    torney pro tern.. It lo only when the dlatrlot          attorney and
    the county attorney      are absent    that the ooart la authorized
    to appoint a dlatrlat      lttomey     pro ten.   In a letter     0p15105
    addressed to the Honorable Cullen D. Vanoe, county Attor-
    ney, Edna, Taxaa, on-February        12, 1958, this Department
    ruled that a dlatrlot       judge la wlthout authority      to appoint
    an attorney      pro tan to represent the State when althar          the
    district     attorney  or the oounty attorney la preaant.          we
    are of the opinion that thlo ru.U.ng oorraotlr          states    the
    law upon thla lubjaot.
                Ath reapaot to your aeoond qoeatlon it la olaar
    from what has bna stated lbore In answer to fiur firat
    that thm lo unty  a tto melo ting    In th e lbaenoe o t th e dla-
    trlot  attorruy mut reoolra    his oompaluatlon     for luoh aarv-
    Ioea under the prorlalona    of Artlole   26, rather than under
    the provisiona   or Artioh 31.     The right of the 0ount.y at-
    tornor in luoh lnatanoe    to oompenmtlon     under Article    26
    dependa on whathor fees are allowed to the diatriot attor-
    nay of the dlatrlot    ror the sarrloaa   performed,    In the ab-
    amoe or the dlatrlot     attorney, by tha oounty attorney.
    Slnoe January 1, lQW, the dlatrlot       attorney8    ln all Judl-
    olal dlatrloto   in this state  hare been oonpanaated       by the
    payment of an annual salary ln twelve equal monthly lnatall-
    menta, rather than by the allowanoe      0r fees. (ArtdOle
    36ser, Varnon~s ReVlad CiVil statutes)          “l7ilacompansatlon
                                                                                   i


Mr.    Frank   W. Martin,   Wga   4



does cot depend on the ntmbsr of oases tried,            or the re-
cult   achieved,   and lxcludaa    ~11 other compensation       exoept
hla annual salary."        Vogaa ~'8. .sheppard,    (Commisnlon 0r
App?:ala of zdxay, Section A, opInl:,n adopted by the Supreme
Court)   67 S.W. (2) 856..     Slnoe dlatrlot    attorneys    are no
longer ooqeneated       on a fee baele,     but by the payment of
an annual salary,      and the legislature     has Lade no provl-
sion for oompsenottlng the county attorney           who acts in the
nbeence of the district       attorney    by apportion&      to him a
part of the salary      to be paid to the district       attorney,
it rollowa     that the county attorney      who aota in the abeenae
of th6 district     attorney   la not entitled     to oompenaatlon
ror the aerrlcea      thus rendered.

                                           Yours   vary        truly




                                            Riohard       s;    Falrohlld
                                                                Assistant


RYiF:ew




        -                                                                   _.._...^..
                                                                                 --.

                                                                            fimf;?_